Citation Nr: 1708864	
Decision Date: 03/22/17    Archive Date: 04/03/17

DOCKET NO.  10-02 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for left knee arthritis.

2.  Entitlement to an evaluation in excess of 10 percent for right knee arthritis.

3.  Entitlement to an evaluation in excess of 10 percent for degenerative disc disease (DDD) and sprain of the lumbar spine.  


ATTORNEY FOR THE BOARD

M. Peters, Counsel



INTRODUCTION

The Veteran had active duty service from June 1973 to October 1982, January to May 1984, April 2003 to March 2006, and May 2006 to April 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which in pertinent part denied increased evaluations for the Veteran's bilateral knee and lumbar spine disabilities.  The Veteran timely appealed that decision.  

This case was before the Board in December 2014, at which time the Board denied service connection for fatigue, hair loss, bilateral hand tremors, bilateral arm weakness, and a speech condition; the Board also awarded a 10 percent and 30 percent evaluations for the Veteran's hypertension and headache disabilities, respectively, but denied a compensable evaluation for her pulmonary embolism disability.  The Board also reopened and remanded a service connection claim for a cervical spine disorder; that case was returned to the Board in March 2016, at which time the Board awarded service connection for a cervical spine disability.  The Board considers those issues to be final and will no longer discuss those issues in this decision.  

In the December 2014 and March 2016 Board decisions, the Board also remanded the bilateral knee and lumbar spine claims for additional development.  That development having been completed, the case has been returned to the Board at this time for further appellate review.  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

In the March 2016 remand, the Board requested that new VA examinations respecting the Veteran's bilateral knee and lumbar spine disabilities; such were obtained in June 2016.  The Board had reviewed those examination reports, and although it appears that the Veteran's bilateral knees and lumbar spine were tested in active range of motion, it does not appear that his bilateral knees and lumbar spine were tested in passive range of motion; nor does it appear that range of motion testing in weightbearing and non-weightbearing was performed.  Consequently, the Board must find that the June 2016 VA examinations are not adequate for rating purposes, and a remand of those issues is necessary in order to obtain adequate VA examinations.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Correia v. McDonald, 28 Vet. App. 158 (2016) (38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weightbearing and non-weightbearing and, if possible, with range of motion measurements of the opposite undamaged joint).

On remand, any outstanding VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Sullivan v. McDonald, 815 F.3d 786 (Fed. Cir. 2016) (where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any and all VA treatment records from the Richmond, Washington DC, Dallas, Waco and Temple VA Medical Centers, or any other VA medical facility that may have treated the Veteran, and associate those documents with the claims file.

2.  Schedule the Veteran for a VA examination so as to determine the current severity of her bilateral knee disabilities.  The claims file must be made available to and be reviewed by the examiner.  All tests deemed necessary should be conducted and the results reported in detail.  Full range of motion testing must be performed.  The bilateral knees must be tested in both active and passive motion, in weightbearing and non-weightbearing and, if possible, with range of the opposite undamaged joint.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  All findings must be reported in detail and all opinions must be accompanied by a clear rationale.  

3.  Schedule the Veteran for a VA examination so as to determine the current severity of her lumbar spine disability.  The claims file must be made available to and be reviewed by the examiner.  All tests deemed necessary should be conducted and the results reported in detail.  Full range of motion testing must be performed where possible.  The lumbar spine should be tested in both active and passive motion, in weightbearing and non-weightbearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

In addition to completing the above testing, the examiner should additionally address any neurological complications associated with her lumbar spine disability, to include any radiculopathy and/or any bowel or bladder dysfunction.  All findings should be reported in detail and all opinions must be accompanied by a clear rationale.  

4.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the Veteran's claims for increased evaluation of the bilateral knees and lumbar spine disabilities.  If the benefits sought on appeal remain denied, the Veteran and her representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

